NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted June 17, 2022*
                                 Decided June 23, 2022

                                         Before

                    MICHAEL Y. SCUDDER, Circuit Judge

                    AMY J. ST. EVE, Circuit Judge

                    CANDACE JACKSON‐AKIWUMI, Circuit Judge

No. 21‐2813

SCOTT SCHNEIDER,                                    Appeal from the United States District
     Plaintiff‐Appellant,                           Court for the Western District of Wisconsin.

      v.                                            No. 19‐cv‐202‐wmc

HARMON SOLUTIONS GROUP,                             William M. Conley,
LLC, et al.,                                        Judge.
      Defendants‐Appellees.

                                       ORDER

       Scott Schneider sued his former employer, Harmon Solutions Group, LLC,
alleging that it violated the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101.
Harmon offered him a desk that his doctor said would resolve his medical needs, but
Schneider preferred a different accommodation. Later, after Schneider repeatedly


      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21‐2813                                                                        Page 2

violated attendance rules and harassed a coworker, Harmon fired him. The district
court entered summary judgment for Harmon, ruling that the evidence compelled the
conclusion that Harmon reasonably accommodated Schneider’s medical needs and
lawfully fired him. Its reasoning was correct; thus, we affirm.

       In reviewing the entry of summary judgment against Schneider, we recount the
record in the light most favorable to him. See Hackett v. City of South Bend, 956 F.3d 504,
506 (7th Cir. 2020). Schneider raises two claims that arise from his time at Harmon, an
insurance claims business, where he worked in the call center. His first claim is based
on his health. Schneider has chronic fatigue syndrome, the pain and exhaustion from
which prevent him from remaining seated at his cubicle for a full workday. Schneider
began to stand during customer calls to help alleviate his symptoms, but a supervisor
told him that, to protect customers’ confidentiality, Harmon forbids employees from
standing during calls, as the cubicle walls block sound only when callers are seated. In
October 2017, Schneider requested a workplace accommodation that would allow him
to stand during customer calls, and he provided a supporting doctor’s note. That same
day, Harmon granted the request. It relocated him to a standing desk behind a cluster of
cubicles, away from other employees to maintain confidentiality. Schneider was
dissatisfied. He felt that the desk isolated him from his colleagues, had poor lighting,
and was presented to him as the only option. A few days later, Schneider furnished a
new doctor’s note rescinding the first note and stating that he did not require
accommodations. His supervisor returned him to his original desk.

        About two months later, Schneider renewed his standing‐desk request with his
new supervisor. The supervisor offered him a standing desk in a location different from
the previous one. Schneider disliked this location because he believed that it too was
isolating. He therefore sought a further change: a “floor coach” who would talk to him
periodically to reduce his feelings of isolation. The supervisor disallowed that request
but offered that Schneider could seek psychological help if he felt isolated. Without the
floor coach, Schneider again declined the standing‐desk option and instead asked for a
different kind of chair. The supervisor denied that request because Schneider did not
accompany it with a doctor’s note, as Harmon’s policy required.

        The second issue concerns discipline that Schneider received for misconduct. In
2017, he was caught swearing and disparaging Harmon during customer calls. As a
result, he received a warning for violating the company’s standards of professionalism.
He also received a warning about absenteeism after he incurred three unexcused
absences and four tardies in under six months.
No. 21‐2813                                                                         Page 3



       Schneider also had inappropriate contact with a coworker, prompting further
discipline. Schneider was romantically interested in the coworker, and he tried to start a
relationship with her in August 2017. They went out for drinks, and he told her that he
wanted to kiss her on the cheek but would settle for a hug, which she declined. The next
day at work, he told her that he “cried [himself] to sleep … for 40 minutes” after she
rejected his hug and warned her that “you’re just not getting the fact that there is such
compatibility here you won’t find in a lot of places.” She responded: “I don’t mean to
hurt your feelings, but we [are] just friends and I personally have never dated any
coworkers of mine, that can get complicated.” Schneider used Harmon’s instant‐
messaging system to ask her about pornography and prostitution (conduct that he later
conceded was inappropriate), and she responded that she did not want to discuss those
topics with him. The coworker brought these events to the attention of Harmon, which
notified Schneider in September 2017 that he had again violated Harmon’s policies
about professionalism and further infractions could lead to discharge.

       Despite this warning, Schneider’s unwanted solicitation of the coworker
continued until his discharge. In June 2018, he confronted her after his shift, ostensibly
to apologize to her, and then he sent her flowers and Facebook messages, which she
ignored. Unhappy with her silence, he pursued her on Harmon’s instant‐messaging
system. She responded with a formal harassment complaint against Schneider. Four
days later, Harmon fired Schneider, citing his continued harassment of the coworker
despite his prior warnings about the need to maintain professionalism.

       Schneider sued Harmon under the ADA, and after discovery, the case ended at
summary judgment. As relevant to this appeal, Schneider alleged that Harmon failed to
offer him a satisfactory accommodation for his chronic fatigue syndrome and that it
fired him because of his disability. The district court ruled that no reasonable jury could
find that Harmon failed to attempt to accommodate Schneider’s disability or fired him
for discriminatory reasons. The record, the court explained, showed that Harmon
reasonably offered Schneider the standing desk that he requested, but Schneider
declined it. Further, the court continued, Harmon reasonably declined Schneider’s
requests for a new chair and visits from a floor coach because he did not document a
medical need for them, as Harmon’s policy required. Finally, the court reasoned,
Harmon supplied “compelling evidence” that Schneider’s harassment of the coworker
prompted and justified his discharge from the company.
No. 21‐2813                                                                          Page 4

      On appeal, Schneider first contends that the court overlooked evidence and
improperly drew inferences against him on his failure‐to‐accommodate claim. His claim
should survive summary judgment, he argues, based on the evidence that the standing
desk was isolated in an area with poor lighting and that, because Harmon denied his
request for a new chair, it did not respond to his accommodation request in good faith.

       To survive summary judgment on a failure‐to‐accommodate claim, Schneider
needed to introduce evidence that: (1) he is a qualified individual with a disability, (2)
his employer was aware of his disability, and (3) his employer failed to reasonably
accommodate his disability. James v. Hyatt Regency Chicago, 707 F.3d 775, 782 (7th Cir.
2013). A “reasonable accommodation” is one that allows the employee to perform the
position’s essential functions. Severson v. Heartland Woodcraft, Inc., 872 F.3d 476, 481
(7th Cir. 2017); see 42 U.S.C. § 12111(9).

       Schneider has not supplied evidence of the third element—that Harmon’s efforts
to accommodate his condition were unreasonable. Undisputed evidence shows that
Harmon offered him a standing desk—the exact accommodation he requested—on the
same day that he made the request. True, Schneider did not care for this particular desk
because of its location and lighting. But he did not furnish credible medical or other
evidence that the desk’s location—which fulfilled Harmon’s uncontested policy of
maintaining customer confidentiality—or its lighting materially impaired his ability to
handle customers’ calls satisfactorily. See Severson, 872 F.3d at 481. And the ADA does
not obligate Harmon to accommodate Schneider’s mere personal preferences, so long as
its proposed option is reasonable, as it was. See Hoppe v. Lewis University, 692 F.3d 833,
840 (7th Cir. 2012). Finally, although Harmon denied Schneider’s requests for a new
chair and visits from a floor coach, it did so reasonably. The supervisor followed
Harmon’s policy (also unchallenged) that required a doctor’s note alongside each
accommodation request, and Schneider never provided one.

       Schneider responds that Harmon’s failure to accommodate him reasonably can
be inferred from its refusal to engage in the “interactive process” under which the
employer and employee work together on exploring an accommodation. See 29 C.F.R.
§ 1630.2(o)(3). But the record unmistakably shows that supervisors reasonably worked
with Schneider to accommodate each request that his doctor made. See Spurling v. C &
M Fine Pack, Inc., 739 F.3d 1055, 1061–62 (7th Cir. 2014). When Schneider first declined
the standing desk that Harmon supplied in order to satisfy his doctor, he furnished a
second doctor’s note rescinding the accommodation request, and he was returned to his
previous desk. Because his doctor cleared him to work without restrictions in the
No. 21‐2813                                                                        Page 5

second note, he cannot credibly claim that Harmon failed to try to accommodate him.
See Hooper v. Proctor Health Care Inc., 804 F.3d 846, 852 (7th Cir. 2015).

       Finally, Schneider contests the entry of summary judgment on his claim that he
was fired because of his disability, but he has not furnished evidence that his chronic
fatigue syndrome was a “but for” cause of his discharge. See Monroe v. Ind. Dep’t of
Transp., 871 F.3d 495, 503–04 (7th Cir. 2017); 42 U.S.C. § 12112(a). It is undisputed that
Schneider violated Harmon’s professionalism policies (by swearing, disparaging the
company to customers, and soliciting a coworker) and its absenteeism rules. Moreover,
once Harmon warned him that he could be fired for unprofessionally pursuing a
coworker, he sent more unsolicited messages to that coworker. Schneider has not
countered this record with evidence—such as examples of non‐disabled workers with
comparable records of misconduct whom Harmon did not fire—that might reasonably
suggest that his disability prompted his discharge. Therefore, the district court rightly
entered summary judgment on the discharge claim.

       We address one remaining matter. Although they are named defendants, Nicole
Darby and Vanessa Bluem are not proper parties to this appeal, and we have removed
them from the caption. The district court permitted Schneider to proceed against Darby
(an operations manager at Harmon) and Bluem (Schneider’s former supervisor) only on
claims under the Family and Medical Leave Act. See 29 U.S.C. § 2601. But Schneider
withdrew these claims in his response to the motion for summary judgment, and he
does not address the FMLA on appeal. He therefore has waived any argument related
to the FMLA claims against Darby and Bluem. See Rahn v. Board of Trustees of N. Ill.
University, 803 F.3d 285, 290–91 (7th Cir. 2015).

                                                                               AFFIRMED